Citation Nr: 1729719	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  17-01 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability, including as secondary to service-connected disability.

2.  Entitlement to an initial rating in excess of 0 percent for bilateral hearing loss.

3.  Entitlement to an effective date earlier than April 28, 2016 for the grant of service connection for bilateral hearing loss.

4.  Entitlement to an effective date earlier than April 28, 2016 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss is manifested by no more than a Level II for the right ear, and no more than Level II for the left ear on Table VI.

2.  VA received the Veteran's original claim of service connection for bilateral hearing loss and tinnitus on April 28, 2016; the record does not contain an earlier formal or informal claim. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 3.32, 4.1-4.7, 4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  An earlier effective date prior to April 28, 2016 for the award of service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014);  38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

3  An earlier effective date prior to April 28, 2016 for the award of service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014);  38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent December 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Bilateral Hearing Loss

The Veteran contends that his service-connected hearing loss is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability rating currently assigned.  Specifically, the Veteran contends that his hearing loss has resulted in difficulty communicating and has been present since a mine explosion during his time in service.  The Veteran's bilateral hearing loss is currently rated at 0 percent.  See 38 C.F.R. § 4.85 (2016). 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016). 

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from 0 to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85 (2016).  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  38 C.F.R. § 4.85 (2016).  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. §§ 4.85, 4.86 (2016).

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2016).  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran's entire history is reviewed when making disability evaluations.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran was afforded a VA audiological examination in June 2016.  At that time, the Veteran reported hearing loss causing difficulty understanding conversations with various people.  The Veteran also stated that he has difficulty hearing the television.  VA audiometric testing performed in June 2016 revealed Level II hearing loss in the right ear and Level II hearing loss in the left ear, indicating a 0 percent rating for hearing loss disability.

On the authorized audiological evaluation in June 2016, the Veteran's puretone thresholds, in decibels, were:




HERTZ




1000
2000
3000
4000
RIGHT

30
45
65
75
LEFT

25
45
65
70

The average puretone decibel loss was 54 for the right ear and 51 for the left ear.  Speech recognition ability was 84 percent in the right ear and 90 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, a rating in excess of 0 percent is not warranted for bilateral hearing loss. 

The Board acknowledges the Veteran's assertions regarding the severity of his hearing loss and how it has affected his daily activities.  The Board acknowledges that the Veteran is competent to report the symptomatology associated with his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). The Veteran's assertions that he has trouble hearing are corroborated by the results of his audiogram testing with levels of twenty and over.  The threshold for normal hearing is between 0 and 20 decibels, and any higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  However, as noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on objective audiometric test results.  Without medical evidence of bilateral hearing loss which merits a higher evaluation, the Veteran's condition is properly rated.

Based on the Veteran's audiological examinations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a rating in excess of 0 percent for bilateral hearing loss.  In addition, the assignment of staged ratings has been considered and is not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lastly, the Board finds that consideration of a compensable rating on an extraschedular basis pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted because (1) the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech, which are the type/nature of complaints reported by the Veteran in this case; and (2) there is no general requirement on the Board to engage in extraschedular analysis in all hearing loss rating cases. See Doucette v. Shulkin, 28 Vet. App. 366 (2017); and Martinak v. Nicholson, 21 Vet. App. 447 (2007). See also, Yancy v. McDonald, 27 Vet. App. 484 (2016).

Earlier Effective Date for Bilateral Hearing Loss and Tinnitus

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2016).  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b);  38 C.F.R. § 3.400 (b)(2) (2016).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a) (2016).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  However, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2016).

Here, VA first received a claim seeking service connection for bilateral hearing loss and tinnitus on April 28, 2016.  That claim was granted in July 2016, and a 0 percent rating was assigned effective April 28, 2016 (the date of claim).  As the claim was not received within a year of separation, under the governing law, this is the earliest available effective date, and the only way to substantiate a claim for an earlier effective date would be to disturb the finality of a prior denial of service connection for bilateral hearing loss and tinnitus.  In this case, however, there is simply no prior claim or decision addressing these issues. The April 28, 2016 correspondence was the first time VA received any correspondence referencing a claim for bilateral hearing loss and tinnitus.  Although there is a record of reported hearing loss prior to April 2016 in the VA medical records, a report of symptoms at a VA Medical Center for purposes of treatment does not constitute a claim.

Under the circumstances, the Board finds that there is simply no basis for granting an earlier effective date for the award of service connection for bilateral hearing loss and tinnitus.  As such, the preponderance of the evidence is against the Veteran's appeal in this matter, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.

ORDER

Entitlement to a rating in excess of 0 percent for bilateral hearing loss is denied.

Entitlement to an earlier effective date prior to April 28, 2016, for the award of service connection for bilateral hearing loss is denied.

Entitlement to an earlier effective date prior to April 28, 2016, for the award of service connection for tinnitus is denied.



REMAND

Back Disability

The Veteran has not been afforded a VA examination to address the etiology of any back condition. See McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Service treatment records are negative for any complaints, findings, diagnosis of treatment of a back disability.  However, the Veteran contends that service connection is in order for a back disability due to an injury he sustained in service.  He asserts that he injured his back during Westwind Maneuvers when he strained his back hooking up an ammunitions trailer to a half-track.  He stated that he refused medical treatment at the time because he did not want to miss Christmas with his family.  He stated further that he has had recurrent back pain since that time and that his back pain had worsened over the years.  He reported that he has recently been prescribed a back brace and was awaiting the delivery of a motorized scooter due to problems with is back.  See January 2017 statement of the Veteran.  The Board notes, however, that other than an August 2016 VA treatment record that shows complaints of back pain, there are no documented continuing complaints of back pain (although there are numerous documented complaints related to other disorders) and it is not clear from the record whether there is an actual current diagnosis relating to the back.  In this regard, the medical evidence of record dated since 2001 shows an ongoing problem list that includes a diagnosis of osteoarthritis, not otherwise specified, with a notation of unspecific.  The only specific references to arthritis in these records are with respect to the knees and hand.  Therefore, it is unclear whether the reference to osteoarthritis includes the back. 

In light of the "low threshold" announced in McLendon, and because the claims file includes some evidence of a current back disorder, and some suggestion of an in-service injury, remand for a VA examination is required to determine if the Veteran has a currently diagnosed back condition that is etiologically related to service.  


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all medical providers, VA and private, who have treated or evaluated him for a back disability since service.  Obtain copies of any relevant medical records that are not already in the claims file.  

Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise him he may obtain and submit those records.

2.  Schedule the Veteran for a VA examination to determine the precise nature and etiology of his back condition. 

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner must: (1) review all pertinent evidence of record, (2) identify all current back disabilities, and (3) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed back disability began during service or is otherwise linked to service.

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

3. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto. Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


